internal_revenue_service number release date index numbers ------------------------------------------------ -------------------------------------------------------- ----------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc psi b3 plr-105547-16 date august x -------------------------------------------------- ------------------------------------- legend n -------- m ---- state -------------- date -------------------- date -------------------------- date ------------------ date ------------------- year ------- dear ---------------------- this letter responds to a letter dated date submitted on behalf of x by its authorized representatives requesting a ruling under sec_1362 of the internal_revenue_code code facts plr-105547-16 the information submitted states that x was incorporated under the laws of state on date on date x filed an amendment to its certificate of incorporation specifically amending the fourth article restated fourth article to authorize n shares of class a common_stock all without nominal or par_value and n shares of preferred_stock par_value of dollar_figurem per share and immediately converted the class of class b common_stock to preferred_stock the restated fourth article provided that the preferred_stock would receive priority distributions over the class a common_stock x elected be classified as an s_corporation effective date in year x became aware that the preferred_stock created by the restated fourth article created a second class of stock that caused x’s s_corporation_election to be ineffective on date x amended the restated fourth article second restated fourth article to provide for n shares of class a common_stock without par_value and n shares of class b common_stock without par_value and immediately converted the class of preferred_stock to class b common_stock under the second restated fourth article the class a common_stock and the class b common_stock confer identical rights to distribution and liquidation proceeds the only differences between the classes relate to voting rights and notice of shareholder meetings x represents that it was not aware that the provisions of the restated fourth article would render its future s_corporation_election ineffective x and its shareholders agree to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation x represents that during all periods since date x has made distributions to each shareholder pro_rata and has filed all returns consistent with x’s status as an s_corporation x requests a ruling that the ineffectiveness of x’s s_corporation_election due to the existence of the preferred_stock was inadvertent within the meaning of sec_1362 and that it will be treated as an s_corporation from date and thereafter law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock plr-105547-16 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 further provides that the termination shall be effective on and after the date of cessation sec_1_1361-1 of the income_tax regulations provides in part that a corporation is generally treated as having only one class of stock if all the outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to the distribution and liquidation proceeds collectively the governing provisions sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in the ineffectiveness the corporation will be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election was ineffective on date as a result of x having more than one class of stock we further conclude that such ineffectiveness was inadvertent within the meaning of sec_1362 x has taken corrective action so that it meets the requirements of a small_business_corporation under sec_1361 therefore we determine that pursuant to the provisions of sec_1362 x will be treated as an s_corporation effective date and thereafter provided that x’s s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 plr-105547-16 except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited for precedent pursuant to a power_of_attorney on file we are sending a copy of this letter to x’s authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the rulings requested it is subject_to verification on examination sincerely holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
